United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Wawona, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-725
Issued: June 15, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 19, 2012 appellant filed a timely appeal of the July 28, 2011 overpayment
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this overpayment case.
ISSUES
The issues are: (1) whether OWCP properly found that appellant received an
overpayment of compensation in the amount of $9,336.57 from August 21, 2008 through
April 11, 2009 after she returned to work; and (2) whether OWCP properly denied waiver of
recovery of the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a December 23, 2010 decision, the
Board reversed the July 1, 2009 OWCP overpayment decision.2 The Board found that the case
was not in posture for decision as to whether appellant received a $9,336.56 overpayment from
August 21, 2008 through April 11, 2009 after she returned to temporary work on
August 21, 2008. The Board remanded the case to consider the sporadic/intermittent nature of
her employment as a visitor use assistant from August 21 through October 31, 2008. The facts
and circumstances of the case as set forth in the Board’s prior decision are incorporated herein by
reference.3
In a March 9, 2011 telephone conference memorandum, OWCP listed appellant’s actual
earnings of $6,066.24 from August 21 through October 31, 2008 as a visitor use assistant.
On March 10, 2011 OWCP utilized the formula in Albert C. Shadrick4 to determine that
appellant had no wage loss for the period August 21 through October 31, 2008 in her temporary
visitor use assistant position.
In a decision dated March 15, 2011, OWCP found that appellant received an
overpayment of compensation in the amount of $2,843.18 from August 21 through October 31,
2008 after she returned to temporary work as a visitor use assistant. It determined that she
earned wages of $6,066.24 and received $2,843.18 in wage-loss compensation for total disability
due to her accepted injury during the period. Since appellant had already repaid $1,900.00
towards the original $9,336.57 overpayment for the period August 21, 2008 through April 11,
2009, this payment would be deducted from the $2,843.18 overpayment resulting in a balance of
$943.18.
By letter dated March 21, 2011, appellant, through her attorney, requested a telephone
hearing before an OWCP hearing representative.
In a May 25, 2011 decision, an OWCP hearing representative reversed the March 15,
2011 decision and remanded the case to OWCP for issuance of a preliminary overpayment
determination. The hearing representative found that a new overpayment amount and period of
overpayment had been determined by OWCP. The hearing representative further found that

2

Docket No. 10-361 (issued December 23, 2010).

3

OWCP accepted that on July 21, 2007 appellant, then a 48-year-old visitor use assistant, sustained a lumbar
sprain while in the performance of duty. It paid her appropriate compensation for temporary total disability from
July 21 through September 15, 2007. By letter dated August 18, 2008, appellant advised OWCP that she planned to
return to work on August 21, 2008 in a seasonal short-term position at the employing establishment until late
October 2008. OWCP continued to pay compensation for temporary total disability through April 2, 2009.
4

5 ECAB 376 (1953).

2

OWCP did not include the period November 1, 2008 through April 11, 2009 in which appellant
continued to receive wage-loss compensation after her employment ended on October 30, 2008.5
By letter dated June 8, 2011, OWCP issued a preliminary determination that appellant
received a $9,336.57 overpayment for the period August 21, 2008 through April 11, 2009
because she worked as a visitor use assistant from August 21 through October 31, 2008 while
receiving temporary total disability compensation. The medical evidence failed to establish that
she sustained a material worsening of her accepted condition after she stopped work on
October 31, 2008 entitling her to total disability compensation. It noted that appellant received
compensation in the amount of $10,047.36 for the period August 21, 2008 through
April 11, 2009. Appellant was only entitled to $710.79 for the period August 3 through 20,
2008, creating a $9,336.57 overpayment. She was found without fault in creating the
overpayment because she accepted compensation payments after she reported her plan to return
to work in August 2008. OWCP noted that appellant had already repaid $943.18 and stated that
this amount would be deducted from the $9,336.57 overpayment.6 It requested that she complete
an enclosed overpayment recovery questionnaire (Form OWCP-20) and submit supporting
financial documents. OWCP notified appellant that, within 30 days of the date of the letter, she
could request a telephone conference, a final decision based on the written evidence or a
prerecoupment hearing.
On July 1, 2011 appellant requested a decision based on the written record. She also
completed the Form OWCP-20 and stated that she no longer had the incorrectly paid checks or
payments. Appellant reported monthly income of $2,000.00 in her spouse’s take-home earnings
and approximately $100.00 in other income from her savings account interest, totaling
$2,100.00. She listed monthly expenses which included $448.12 for rent or mortgage, $350.00
for food, $175.00 for clothing, $360.00 for utilities, $570.00 for other expenses, $430.00 for a
Discover credit card and $375.00 for an American Express credit card, totaling $2,708.12.
Appellant had $15.00 cash on hand, $501.02 in a checking account, $5,000.66 in a savings
account and $10,000.12 value in stocks and bonds, totaling $15,516.80.7
In a memorandum of a July 28, 2011 telephone conference, OWCP reported that
appellant had $6.00 cash on hand, $26.00 in a checking account, $1,267.00 in a savings account
and $7,950.00 value in stocks and bonds, totaling $9,249.00. Appellant had monthly expenses
which included $448.42 for rent or mortgage and taxes, $100.00 for home insurance, $350.00 for
food, $75.00 for clothing, $360.00 for utilities, $117.50 for pest control, $200.00 for automobile
gasoline, $75.00 for car insurance, $200.00 for tolls, $50.00 for a haircut and $153.00 for a
Discover credit card, totaling $2,128.02. She stated that, effective August 1, 2011, $400.00
would be deducted from her husband’s pay check for health insurance. Appellant explained that
her savings account balance had decreased due to a withdrawal to repair her car.
5

In a June 8, 2010 decision, OWCP denied appellant’s claim alleging that she sustained a recurrence of disability
from December 20, 2009 through May 15, 2010 due to her accepted injury. In a December 15, 2010 decision, an
OWCP hearing representative affirmed the June 8, 2010 decision.
6

The record reflects that appellant repaid $943.18 by check dated April 1, 2011.

7

It appears that appellant inadvertently calculated total assets of $15,516.90 rather than $15,516.80.

3

In a July 28, 2011 decision, OWCP finalized the $9,336.57 overpayment, finding that
appellant was not entitled to wavier of recovery of the overpayment. Appellant’s assets
exceeded the resource base of $8,000.00 under FECA. OWCP noted that she had repaid
$2,943.18 and deducted this amount from $9,336.57, resulting in a $6,393.39 balance. It
directed repayment of this overpayment balance at the rate of $100.00 per month.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of her duty.8
When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.9
If the claimant has been receiving compensation on the periodic rolls, the claims
examiner should delete the payment record from the periodic rolls as soon as possible. If the
deletion can be made effective with the current roll period, any additional compensation due
should be paid on the daily rolls. Any compensation paid for total wage loss subsequent to the
date of return to work should be declared an overpayment.10
If the claimant is entitled to compensation for partial wage loss after return to work, the
claims examiner should compute entitlement using the Shadrick formula and authorize
compensation on a 28-day payment cycle. The claims examiner should make every effort to
avoid interruption of income to the claimant.11 Earnings of a sporadic or intermittent nature
which do not fairly and reasonably represent the claimant’s loss of wage-earning capacity should
be deducted from continuing compensation payments using the Shadrick formula (past earnings
must be declared an overpayment). Sporadic or intermittent earnings should not be used as the
basis for a loss of wage-earning capacity determination but they should be used to help establish
the kind of work the claimant can perform.12
ANALYSIS -- ISSUE 1
The record establishes that an overpayment was created as appellant returned to work on
August 21, 2008 as a temporary visitor use assistant. Appellant remained on the periodic rolls
and received wage-loss compensation for total disability through April 11, 2009. OWCP
determined that she received $10,047.36 in compensation for total disability during the stated
period. It found that appellant was only entitled to $710.70 for the period August 3 through 20,
2008 and that she had no employment-related disability any time after her employment ended on
8

5 U.S.C. § 8102(a).

9

Id. at § 8129(a).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.814.7(b)(1) (July 1997).

11

Id. at Chapter 2.814.7(b)(2) (December 1995). See Albert C. Shadrick, supra note 5.

12

FECA Procedure Manual, supra note 10 at Chapter 2.814.7(d)(3) (June 1996).

4

October 31, 2008. The Board finds that as she had earnings from employment as a visitor use
assistant and no subsequent recurrence of disability, she should not have received compensation
for total disability. Utilizing the Shadrick formula,13 OWCP determined that appellant had no
loss of wage-earning capacity. It subtracted $710.70, the amount of total disability compensation
she was entitled to receive for the period August 3 through 20, 2008 from the $10,047.36 she
received for total disability and found that she received an overpayment of $9,336.57. The
Board finds that appellant’s receipt of compensation created a $9,336.57 overpayment in
compensation. OWCP properly subtracted $2,943.18, the amount she had already repaid, from
$9,336.57, resulting in a $6,393.39 overpayment balance.
LEGAL PRECEDENT -- ISSUE 2
OWCP may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment.14
If OWCP finds that the recipient of an overpayment was not at fault, repayment will still
be required unless: (1) adjustment or recovery of the overpayment would defeat the purpose of
FECA; or (2) adjustment or recovery of the overpayment would be against equity and good
conscience.15
Recovery will defeat the purpose of FECA if both: (a) the individual from whom
recovery is sought needs substantially all of his current income (including periodic benefits
under FECA) to meet current ordinary and necessary living expenses; and (b) the individual’s
assets do not exceed the resource base (including but not limited to cash, the value of stocks,
bonds, savings accounts, mutual funds) of $4,800.00 for an individual or $8,000.00 for an
individual with a spouse or one dependent, plus $960.00 for each additional dependent. The first
$4,800.00 or more, depending on the number of claimant’s dependents, is also exempted from
recoupment as a necessary emergency resource. If an individual has current income or assets in
excess of the allowable amount, a reasonable repayment schedule can be established over a
reasonable, specified period of time. It is the individual’s burden to submit evidence to show
that recovery of the overpayment would cause the degree of financial hardship sufficient to
justify waiver.16 An individual is deemed to need substantially all of his or her income to meet
current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00.17
Recovery of an overpayment is considered to be against equity and good conscience
when any individual who received an overpayment would experience severe financial hardship
13

Supra note 5.

14

20 C.F.R. § 10.433(a).

15

Id. at § 10.434. See 5 U.S.C. § 8129(b).

16

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a) (June 2009). See Miguel A. Muniz, 54 ECAB 217 (2002); 20 C.F.R. §§ 10.436, 10.437.
17

Sherry A. Hunt, 49 ECAB 467, 473 (1998).

5

in attempting to repay the debt.18 Recovery of an overpayment is also considered to be against
equity and good conscience when any individual, in reliance on such payments or on notice that
such payments would be made, gives up a valuable right or changes his position for the worse.19
ANALYSIS -- ISSUE 2
As OWCP found appellant without fault in the creation of the overpayment of
compensation, waiver must be considered and repayment is still required unless adjustment or
recovery of the overpayment would defeat the purpose of FECA or be against equity and good
conscience.20
Appellant furnished OWCP with an overpayment questionnaire on July 1, 2011. She
reported monthly income of $2,100.00, monthly expenses of $2,708.12 and assets of $15,516.80.
During the July 28, 2011 telephone conference, appellant reported that she had assets totaling
$9,249.00 and monthly expenses of $2,128.02. She did not submit any further supporting
financial information. OWCP found that appellant’s assets exceeded the applicable resource
base. While her monthly expenses exceeded her monthly income, her assets of $9,249.00 were
greater than the resource base of $8,000.00 allowed for an individual with a spouse. The Board
finds, therefore, that OWCP properly found that recovery of the overpayment would not defeat
the purpose of FECA.
Appellant does not argue, and the record does not establish, that recovery of the debt
would be against equity and good conscience. She did not show that she gave up a valuable right
or changed her position for the worse in reliance on the overpayment.
Because appellant has failed to establish that, recovery of the overpayment would defeat
the purpose of FECA or be against equity and good conscience, the Board finds that she has
failed to show that OWCP abused its discretion by refusing to waive the $9,336.57
overpayment.21
CONCLUSION
The Board finds that OWCP properly found that appellant received an overpayment of
compensation in the amount of $9,336.57 from August 21, 2008 through April 11, 2009. The
Board further finds that OWCP properly denied waiver of the overpayment.

18

20 C.F.R. § 10.437(a).

19

Id. at § 10.437(b).

20

Id. at §§ 10.436, 10.437.

21

As recovery from continuing compensation benefits under FECA is not involved in this case, the Board has no
jurisdiction over the amount OWCP determined that appellant should repay each month. Terry A. Keister, 56 ECAB
559 2005); see also Cheryl Thomas, 55 ECAB 610 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the July 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 15, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

